MURDOCK, Justice
(concurring in the result).
I concur in the result. I do so because of questions I have with respect to certain federal and state precedents upon which the main opinion relies. Fernando Rodriguez-Flores makes no challenge in the present case, however, to the applicability or validity of those precedents. Moreover, with respect to Rodriguez-Flores’s fraud claim under state law, Rodriguez-Flores does not argue that this claim is not preempted by the LHWCA and the applicability of the “very narrow” exception to the exclusivity rule recognized by some federal courts with respect to intentional acts by employers.